          Case 2:19-cv-01178-MMD-NJK Document 34 Filed 08/17/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   JUAN LOPEZ,
                                                           Case No. 2:19-cv-01178-MMD-NJK
 9          Plaintiff(s),
                                                                          ORDER
10   v.
11   G TAINO, et al.,
12          Defendant(s).
13         Plaintiff has failed to update his address. See Docket Nos. 31-33. “A party, not the district
14 court, bears the burden of keeping the court apprised of any changes in his mailing address.” Carey
15 v. King, 856 F.2d 1439, 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir.
16 1991). To that end, the local rules require that litigants immediately file with the Court written
17 notification of any change of address, and expressly warn that failure to do so may result in case-
18 dispositive sanctions. See Local Rule IA 3-1.
19         Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by
20 September 7, 2021. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN
21 DISMISSAL OF THIS CASE.
22         IT IS SO ORDERED.
23         Dated: August 17, 2021
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                    1
